Pior cuanto, la parte demandada interpuso recurso de apelación en este caso el día primero de mayo de 1933, acogiéndose al procedi-miento de exposición del caso;
Por cuanto, la parte apelante solicitó y obtuvo dos prórrogas para preparar la exposición que había de servir de base al recurso interpuesto, habiendo vencido la última de dichas prórrogas el día 2 de julio de 1933;
*974Fob cuanto, no aparece de los autos que con posterioridad a dicha fecha se haya solicitado ni concedido ninguna otra prórroga, ni que el demandado apelante haya radicado la exposición del caso correspondiente;
Poe TANTO, se declara con lugar la moción presentada por la parte apelada, y se desestima el recurso interpuesto por la demandada.